959 A.2d 1211 (2008)
196 N.J. 541
In the Matter of Francis X. HERMES, an Attorney at Law (Attorney No. XXXXXXXXX).
D-29 September Term 2008
Supreme Court of New Jersey.
November 21, 2008.

ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20-11(a), seeking the immediate temporary suspension of FRANCIS X.
*1212 HERMES of SOMERVILLE, who was admitted to the bar of this State in 1970, and good cause appearing;
It is ORDERED that FRANCIS X. HERMES is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that the Attorney Trustee appointed for the protection of the assets and files of the law practice of respondent shall make the appropriate disbursements from respondent's accounts to those clients and other persons who can be located and whose funds can be identified, and at the conclusion of the trusteeship, the funds remaining in the accounts maintained by respondent pursuant to Rule 1:21-6, if any, shall be transferred to the Superior Court Trust Fund, where they shall remain restrained from disbursement pending the further Order of the Court; and it is further
ORDERED that FRANCIS X. HERMES be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys.